PER CURIAM.
This is an appeal from a final order of dissolution of marriage wherein the trial court equitably divided the parties’ real and personal property, awarded permanent alimony to the wife and required each party to bear their own costs and attorneys’ fees. We agree with the former husband that the trial court erred in failing to divide certain obligations which arose during the marriage: the charges of the accountant in the amount of $1,250 and $900 for preparing the parties’ 1991 and 1992 federal income tax returns and the $2,300 obligation to the IRS. Without explanation by the trial court nor support in the record, these clear marital liabilities were made the full obligation of the husband. We therefore remand this case for the trial court to amend the Final Judgment of Dissolution of Marriage and credit the former husband with one-half of this $4,450 total. We have carefully considered the other issues raised on appeal and cross-appeal and find no abuse of discretion or other legal error.
Reversed in part and remanded.
STONE, POLEN and STEVENSON, JJ., concur.